Citation Nr: 1703752	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO. 13-17 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance (A&A) or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. The Agency of Original Jurisdiction (AOJ) for the Veteran's case is the RO in St. Petersburg, Florida. 

The Veteran and his son testified before the undersigned Veterans Law Judge (VLJ) via videoconference during a Board hearing in June 2016. During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran is not blind, or nearly blind, is not institutionalized, or in a nursing home on account of physical or mental incapacity, and does not need or rely on the A&A of another person to perform the routine activities of daily living.

2. The Veteran is not substantially confined to his home, or otherwise housebound.



CONCLUSION OF LAW

The criteria for SMP based on the need for regular A&A or by reason of being housebound have not been met. 38 U.S.C.A. §§ 1513, 1521, 1541, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by May 2011 and February 2015 letters. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent record. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, VA and private medical records, and Social Security Administration (SSA) records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The August 2011 and May 2015 VA examiners performed in-person examinations and provided clear explanations in support of their opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). These VA examinations are adequate to decide the Veteran's case. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review. 

The Veteran contends that he is entitled to SMP based on the need for regular A&A or housebound status primarily due to his bilateral hip and knee disorders. 

VA laws and regulations provide for an increased rate of pension, in the form of an SMP, when an eligible veteran is in need of regular A&A or has a disability rated as permanent and total, and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound. See 38 U.S.C.A. § 1521(d), (e); see also 38 C.F.R. § 3.351(b), (c), (d). A veteran will be considered in need of regular A&A if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for A&A under the criteria set forth in 38 C.F.R. § 3.352(a). 38 C.F.R. § 3.351(c). 

Determinations as to the need for A&A on a factual basis must be based on actual requirements of personal assistance from others. In making such determinations, consideration is given to such conditions as: inability of the Veteran to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the Veteran to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment. See 38 C.F.R. § 3.352(a).

Bedridden status will be a proper basis for a determination of the need for regular A&A. Bedridden means that condition which, through its essential character, actually requires that the Veteran remain in bed. The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. See id. 

It is not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for A&A or that such eligibility requires at least one of the enumerated factors to be present. The particular personal function which a veteran is unable to perform should be considered in connection with his or her condition as a whole. It is only necessary that the evidence establish that a veteran is so helpless as to need regular A&A, not that there be a constant need. Id.; Turco v. Brown, 9 Vet. App. 222 (1996). 

In addition, any determination that a veteran is so helpless as to be in need of regular A&A will not be based solely upon an opinion that a veteran's condition is such as would require him to be in bed. The determination must be based on the actual requirement of personal assistance from others. See 38 C.F.R. § 3.352(a). 

Housebound benefits are warranted if, in addition to having a single permanent disability rated 100 percent disabling under VA's Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 (2016)), the veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is "permanently housebound" by reason of disability or disabilities. The "permanently housebound" requirement is met when a veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 38 C.F.R. § 3.351(d).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The evidence shows that the Veteran does not receive VA benefits or compensation for any service-connected disability. Thus, the Board shall focus its analysis on whether the Veteran is entitled to an SMP based on the factual need of regular A&A or permanently housebound status. 

The Veteran filed an application for compensation and/or pension for bilateral ankle and knee, gout, kidney, anxiety, right hip, and left eye disorders in March 2011. 

In a March 2011 private progress note, the Veteran complained of vision changes, and pain and arthralgias in his musculoskeletal system, but the doctor did not note any eye or musculoskeletal abnormalities following a physical evaluation. 

During an August 2011 VA examination, the Veteran was noted to be 70 years old. His diagnoses included osteoarthritis of the knees, gouty arthritis, colonic diverticulitis, nephrolithiasis, obesity, borderline cardiomegaly, and atherosclerotic heart disease. The Veteran complained of knee pain, which limited his ability to walk and drive long distances. The examiner noted that the Veteran was divorced and that he cooked for himself. He also managed his financial affairs and paid his own bills. The examiner further noted that the Veteran's daughter performed his house chores. The Veteran denied having significant memory problems and the examiner indicated that the Veteran personally performed all of his personal care activities. 

The examiner noted that the Veteran was not permanently bedridden or currently hospitalized. The examiner also noted that the Veteran was able to travel beyond his current domicile and that he did not use orthopedic or prosthetic appliances. The Veteran was able to cook, feed, shave, groom, dress, undress, and bathe himself. The examiner stated that the Veteran rested at home during the day but was able to do simple errands and attend his medical appointments. The Veteran's symptoms included dizziness, which occurred less than once a week, and mild and occasional memory loss. The Veteran was able to perform all self-care functions and he did not have any body part or system impairment that affected his ability to protect himself from the daily environment. 

A physical examination showed that the Veteran was obese with a normal posture and an antalgic gait. He was able to walk without the assistance of another person for up to a few hundred yards, but he did require the use of a cane. The examiner noted that the Veteran was unrestricted in his ability to leave his home. The Veteran was not blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, his cervical and thoracolumbar spine did not have limitation of motion or deformity, and his function of the upper extremities was normal. The examiner determined that the joint motion of the Veteran's bilateral lower extremities was limited and that he could not stand longer than 20 minutes. His balance was normal but he walked slowly and used a cane. The Veteran was alert, oriented, calm, cooperative, well-groomed, and not in distress. He did not have any gross vision, hearing, or focal deficits, but he did have crepitus and mild tenderness on passive motion in both knees. The examiner noted that a September 2006 magnetic resonance imaging (MRI) scan of the right knee showed a medial meniscus tear, degeneration of lateral meniscus, sprain of medial collateral ligament, and degenerative osteoarthritis changes and mild chondromalacia patella. Furthermore, the examiner noted that a November 2002 chest x-ray showed borderline heart size and atherosclerotic heart disease. The examiner determined that the Veteran was mentally competent and that he had normal cognitive functions and good judgement. The examiner opined that the Veteran did not fulfill the criteria for A&A and was not housebound based on his reported history and the examination's findings. 

In an October 2011 notice of disagreement (NOD), the Veteran asserted that he was completely blind in his left eye and that his medical disorders confined him to his house. He contended that he paid a person to help him with his medical appointments. He alleged that he performed some chores around the house but that his daughter did most of the chores, including cooking. He asserted that he barely walked anywhere due to his severe bilateral knee pain and gout. He contended that he used a cane in order to ambulate around the house and that he only left his house to attend doctor's appointments at the VA hospital. 

A February 2013 VA primary care note showed that the Veteran was alert and oriented in time, place, and person. He was ambulatory and in no apparent distress. He was a well-developed, well-nourished, and well-groomed individual. His head was normocephalic and atraumatic. His pupils were equally reactive to light and accommodation and the extra-ocular movement was intact. His sclerae were white and did not indicate bleeding or exudate. The auditory canals appeared clean with intact tympanic membranes. The doctor assessed the Veteran's symptoms as hypertension, gout, rectal bleeding, osteoarthritis of bilateral knees, and morbid obesity. Similar symptoms and diagnoses were noted in VA treatment records from May 2012, September 2012, October 2013, February 2014, and January 2015. 

In a May 2013 substantive appeal (VA Form 9), the Veteran asserted that he was not able to do anything due to his medical conditions. He alleged that his vision and heart conditions were getting worse, and that he could not walk without the use of a cane due to his hip and leg disorders. He contended that he could not drive and was dependent on his daughter to cook, perform house chores, and take care of him. 

During a May 2015 VA examination, the Veteran was diagnosed with hypertension, gout, an impaired fasting glucose, obesity, benign prostatic hypertrophy, and stage three chronic kidney disease. The examiner noted that the Veteran was not a patient in a nursing home for long-term care and that he was not hospitalized. The examiner also noted that the diagnosed medical disorders did not prevent the Veteran from securing or following substantially gainful employment; however, the examiner indicated that the Veteran's job should be sedentary due to his inability to stand or walk for long periods of time. The examiner indicated that the Veteran was not currently hospitalized or permanently bedridden, and that he was able to travel beyond his current domicile. His typical daily activities included watching television, reading, napping, and drawing. His symptoms did not include dizziness or memory loss and imbalance did not affect his ability to ambulate. The examiner noted that the Veteran was able to perform all functions to care for himself. 

A physical examination showed that the Veteran was obese with a normal posture. The Veteran used canes to walk, but his propulsion was normal. He was able to walk up to a few hundred yards without anyone's assistance but he needed two canes to ambulate. He was unrestricted in his ability to leave his home. The Veteran did not have corrected vision of 5/200 or worse in both eyes. His cervical and thoracolumbar spine did not have limitation of motion or deformity. His bilateral upper extremity function was normal but the lower extremities' function was limited by muscle weakness. The Veteran's weight bearing was not normal because the Veteran used two canes/braces to ambulate at all times due to generalized weakness and poor conditioning. The examiner noted that the Veteran was mentally competent to handle his financial affairs. 

An April 2016 private chest x-ray showed moderate cardiomegaly and a tortuous aorta. The x-ray also showed an increased marking at the left lung base but no focal consolidation. April 2016 x-rays of the Veteran's knees showed severe tricompartmental osteoarthritis changes that were most notable at the medial knee compartment. 

During the June 2016 Board hearing, the Veteran testified that his knee and hip disorders confine him to his house. He asserted that he was able to bathe, eat, dress, and perform activities of daily living by himself most of the time, but he had to do these tasks slowly and while sitting down. He testified that he managed his own medications and that he can cook and attend to the wants of nature while sitting down. He stated that his current age-related SSA benefits are not enough and that he would like to receive SMP benefits in order to be independent. 

SMP based on the need for regular A&A or by reason of being housebound is not warranted for the Veteran's symptoms. Specifically, there is no indication that the Veteran is blind or nearly blind. While the Veteran complained of vision changes in a March 2011 private progress note, the doctor did not note any eye abnormalities. Similarly, while the Veteran complained of complete vision loss in the left eye in the October 2011 NOD and worsening vision in the May 2013 VA Form 9, the medical evidence, including the August 2011 and May 2015 VA examination reports and the VA treatment records from May 2012 to January 2015, do not show that the Veteran's vision has been 5/200 or worse in either eye or that concentric contraction of the visual field was to 5 degrees or less at any time. In fact, these medical records did not note any eye-related abnormalities. Assessment of, or at least reference to, such a significant impediment would be expected if it existed. Buczynski v. Shinseki, 24 Vet. App. 221 (2011). 

Additionally, there is no indication that the Veteran was hospitalized or was a patient in a nursing home, whether because of mental or physical incapacity, during the appellate period. Neither he nor his representative has made this contention in any written statement or during the June 2016 Board hearing. All the evidence shows that the Veteran lives in his own dwelling. Therefore, the only questions to be answered are whether or not a factual need for A&A or housebound status have been established.

The Veteran does not need or rely on the A&A of another person to perform the routine activities of daily living. Specifically, the August 2011 and May 2015 VA examination reports show that the Veteran is not bedridden. Moreover, he was not restricted to his home or immediate facilities since he was able to attend his medical appointments and the June 2016 Board hearing. Thus, he is not substantially confined to his home, or otherwise housebound. Furthermore, while the Veteran has indicated that his daughter helped him with house chores and cooking, the VA examination reports and the Veteran's statements during the June 2016 Board hearing show that he is able to bathe, dress, undress, cook, feed, shave, groom, and attend to the wants of nature by himself. Although the evidence indicates that he must accomplish these tasks while sitting down, he is able to perform these activities of daily living. Additionally, while the medical evidence, including the August 2011 and May 2015 VA examination reports, shows that the Veteran has bilateral lower extremity pain and needs to use canes to ambulate, he is able to walk up to a few hundred yards by himself. Moreover, the VA examiners indicated that the Veteran can manage his monetary funds and that he was mental competent. 

In sum, the Veteran does not meet the requirements for SMP based on the need for regular A&A of another person or by reason of being housebound because he is not blind, he is not hospitalized or in a nursing home, he does not meet a factual need for A&A, he is not bedridden, and he is not housebound. Therefore, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

SMP based on the need for regular A&A or by reason of being housebound is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


